Citation Nr: 1219128	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1991 to December 1991, and from September 1993 to May 1997.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In August 2006, the RO notified the Veteran that a VA Form 9, received in August 2006, was untimely filed with regard to a July 2005 rating decision which denied service connection for sarcoidosis, bronchitis, upper respiratory infections, pulmonary emphysema and sleep apnea.  In September 2006, the Veteran filed a petition to reopen those claims, which was adjudicated in a May 2007 rating decision.  That decision was not appealed.  While the Veteran has submitted other statements regarding those claims, including one in October 2006,the Board does not find that there is an outstanding notice of disagreement with regard to the August 2006 RO determination.





FINDINGS OF FACT

1.  The competent, credible and probative evidence of record indicates that, during the appeal period, the Veteran's left knee has had full range of motion, has been stable without subluxation or instability, and has not had cartilage dislocation, locking, or effusion.   

2.  The competent, credible and probative evidence of record indicates that the Veteran's right knee has been manifested by full range of motion, complaints of pain and instability with a finding of instability on VA examination in November 2011, no evidence of subluxation, cartilage dislocation, locking, or effusion.   



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected patellofemoral syndrome of the left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263 (2011).  

2.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected patellofemoral syndrome of the right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2011).  

3.  The criteria for a separate 10 percent rating for instability of the Veteran's right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011); VAOPGCPREC 9-98 (August 14, 1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and November 2008.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  Moreover, the March 2008 letter was provided to the Veteran prior to the initial AOJ decision denying the claims for increased rating here.      

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in the March and November 2008 letters.      

The Board further notes that the Veteran's claims have been readjudicated in the June 2009 Statement of the Case (SOC), and in March and December 2011 Supplemental SOCs (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 70 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claims for increased rating.  Moreover, the Veteran has not raised allegations of prejudice resulting from error on the part of VA with regard to VCAA notification requirements.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The Veteran's private and VA treatment records have been included in the claims file.  The Veteran appeared before two hearings to offer testimony in support of his claims.  Moreover, from April 2008 to November 2011, the Veteran underwent six separate adequate VA compensation examinations of his service-connected knee disorders, reports of which are of record.       

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims for Increased Rating

In a December 1997 rating decision, the Veteran was granted service connection for a bilateral knee disorder.  Since February 26, 1999, he has been rated as 10 percent disabled for each knee.  Service connection is in effect for patellofemoral syndrome of the left knee and patellofemoral syndrome of the right knee, status post medial and lateral meniscus and anterior cruciate ligament repair.  In March 2008, the Veteran filed claims for increased ratings for his disorders.  In the September 2008 rating decision on appeal, the RO found disability evaluations in excess of 10 percent unwarranted here.    

During the pendency of the appeal, the Veteran underwent surgery on each knee.  He has received temporary total disability ratings for convalescence associated with two surgeries (from February 21, 2008 to March 1, 2008 for the right knee, and from June 19, 2008 to August 1, 2008 for the left knee).  See 38 C.F.R. § 4.30.  The record indicates that he underwent right knee surgery again in August 2010.  He asserted entitlement to another total rating for convalescence associated with that surgery.  But in an unappealed February 2011 rating decision, the RO found such a rating unwarranted.     

In the decision below, the Board will assess the evidence of record to determine whether other evaluations in excess of 10 percent have been warranted at any time since March 6, 2007, one year prior to the claims for increased rating.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

	Rating criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 
      
Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2011).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability, and authorizes a 10 percent rating for slight symptoms, a 20 percent rating for moderate symptoms, and a 30 percent rating for severe symptoms.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  This code authorizes a sole 20 percent rating.  A sole 10 percent rating is authorized under DC 5259 for the surgical removal of semilunar cartilage, symptomatic.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5260 authorizes ratings from 0 to 30 percent for limitation of flexion beginning at 60 degrees, while DC 5261 authorizes ratings from 0 to 50 percent for limitation of extension beginning at 10 degrees.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  DC 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.  

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The record indicates that the 10 percent ratings assigned for the Veteran's knee disabilities have been based on DC 5010.  The Board will therefore assess the evidence of record to determine whether higher ratings, or separate ratings, would be warranted here under the knee-specific DCs (5256 through 5263).  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

In assessing the Veteran's range of motion, the Board notes that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§  4.14, 4.45.  The intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.


	Evidence 

The medical evidence of record addressing the Veteran's bilateral knee disability consists of private treatment records, VA treatment records, and VA compensation examination reports dated in April 2008, July 2009, October 2009, April 2010, November 2010, and November 2011.  

The record also contains lay evidence consisting of the Veteran's statements.  In his many statements of record, submitted directly into the claims file or noted in medical reports and records in the claims file, the Veteran claims severe disability associated with his knee disorders manifested mainly by pain, limitation of motion, and limitation of function.  He asserts that he has difficulty walking for extended distances, difficulty driving a vehicle, and difficulty walking up and down stairs.  Moreover, he has asserted that instability in his right knee causes him to fall, and necessitates the use of a knee brace.  

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

As such, the Board has closely considered the Veteran's lay statements of record to determine whether his statements are competent and credible with regard to the rating criteria at issue.  

The April 2008 VA examiner indicated an assessment of the Veteran in addition to the claims file review.  The examiner noted the Veteran's complaints of pain, stiffness, antalgic gait, and limitation of motion and function, but also noted no complaints of giving way, instability, weakness, incoordination, dislocation or subluxation, locking, effusions, inflammation, flare ups, or arthritis.  On examination of each knee, crepitus and tenderness were noted (as was a surgically absent meniscus in the right knee).  The examiner noted bilateral range of motion between 0 degrees extension and 115 degrees flexion.  The examiner noted objective evidence of pain on repetitive motion, but no additional limitation or functional loss from repetitive motion.  In conclusion, the examiner diagnosed the Veteran with bilateral patellofemoral joint syndrome, bipartite patella.  On the right knee, the examiner noted status post medial and lateral meniscus and anterior cruciate ligament repair.  On the left knee, the examiner noted degeneration of the medial and lateral meniscus, and a tear of the postural horn of the lateral meniscus.  

The July 2009 examiner indicated a review not of the claims file, but of the Veteran's medical records, and indicated an assessment of the Veteran.  This examiner also noted the Veteran's complaints of pain, stiffness, antalgic gait, and limitation of motion and function, but also noted no complaints of giving way, instability, weakness, incoordination, dislocation or subluxation, locking, effusions, inflammation, or flare ups.  On examination of each knee, crepitus, guarding, and tenderness were noted.  The examiner noted bilateral range of motion between 0 degrees extension and 125 degrees flexion, with no pain on extension in either knee, and pain on flexion at 125 degrees on the right side, and 120 degrees on the left side.   The examiner noted objective evidence of pain on repetitive motion, but no additional limitation or functional loss from repetitive motion.  In conclusion, the examiner noted review of x-ray evidence, and diagnosed the Veteran with bilateral degenerative joint disease, bilateral patellofemoral joint syndrome, status post arthroscopy on each knee.  

The October 2009 examination primarily addressed a service-connected lower back disorder.  But the report of record noted relevant findings regarding the Veteran's lower extremities.  In particular, this examiner noted full and active movement against full resistance on knee extension and knee flexion, without noting complaints of pain on motion.  The examiner noted normal muscle tone without atrophy.  And the examiner noted normal knee jerk bilaterally.  

The April 2010 VA examiner indicated a review of the claims file and an assessment of the Veteran.  The examiner noted the Veteran's complaints of pain, swelling, and limitation of motion and function, and the Veteran's indication that he had difficulty using stairs and walking for extended distances.  This examiner noted other complaints such as giving way, instability, stiffness, weakness, incoordination, a halting gait, and severe flare ups.  The Veteran indicated that he always used a right knee brace.  The Veteran denied episodes of dislocation, subluxation, locking, or effusions.  On examination, the examiner noted crepitus, bipartite patella, but no evidence of abnormal weight bearing, no inflammatory arthritis, no clicks or snaps, no grinding, no meniscus abnormality, no abnormal tendons or bursae, and no evidence of instability.  On range of motion testing, the examiner noted 0 degrees extension in each knee, and flexion to 115 degrees on the left side, with 60 degrees flexion on the right side.  The examiner noted pain on motion on flexion at 115 degrees on the left side and 60 degrees on the right side, but no additional limitations after repetitive motion.  The examiner noted a March 2010 MRI of the right knee which found a small joint effusion with a small Baker's cyst, medial degenerative joint disease, and a tear in the posterior horn of the medial meniscus.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome and degenerative joint disease, status post meniscus repair.  In examining the Veteran's back, this examiner also noted active movement against full resistance on knee extension and knee flexion, noted normal muscle tone without atrophy, and noted normal knee jerk bilaterally.  

The November 2010 VA examination addressed the Veteran's claim of  unemployability due to his several service-connected disorders.  The examiner noted a review of the Veteran's claims file.  In relevant part, the examiner stated that the Veteran's bilateral patellofemoral syndrome would not impact his ability to perform sedentary employment, and would have a moderate impact on his ability to perform physical employment.  The examiner also noted in relevant part that the Veteran's bipartite patella with status post medial and lateral meniscus and anterior cruciate ligament repair right knee would have a mild impact on sedentary employment, and a severe impact on physical employment.  

The November 2011 VA examination report noted the Veteran's complaints of pain, swelling, incoordination, and limitation of motion and function.  The Veteran's complaints of difficulty with stairs, with walking extended distances, and even with sitting for extended periods were noted.  The examiner noted the Veteran's complaints of instability on the right knee, of "a sense of ... shifting in joint."  The Veteran indicated that he had been experiencing falls due to this instability.  A right knee brace helped to prevent falling, according to the Veteran.  The examiner also noted the Veteran's claim to using a cane occasionally.  The examiner noted meniscus repairs on both knees, and degenerative joint disease of both knees. 

On examination of the knees, the examiner noted pain free full extension of 0 degrees.  On the right knee, flexion of 60 degrees was noted with pain beginning at 55 degrees.  On the left knee, the examiner noted 105 degrees flexion with no evidence of pain.  The examiner noted no additional loss after repetitive testing.  The examiner noted active movement against full resistance on knee extension and knee flexion.  On joint stability testing, the examiner noted no objective evidence of anterior instability, posterior instability, or medial-lateral instability.  Moreover, the examiner noted no objective evidence of recurrent patellar subluxation or dislocation.  With regard to the meniscal disorders, the examiner noted meniscal tear and episodes of joint pain, but no evidence of effusion or locking.  The examiner also noted no evidence of residual signs or symptoms due to the meniscal surgeries.  In his comments, the November 2011 examiner noted "significant instability" in the right knee resulting in frequent falling and the need for a hinged brace.  The examiner reconciled this statement with the negative findings on instability testing by stating that the "source of the instability does not appear to be solely or even mostly ligamental ... and is likely related to his meniscus disease, status post surgery."    

A review of the voluminous VA and private outpatient treatment records show that a May 2009 VA treatment record noted complaints of right knee pain, but no complaints of instability and that the right knee was stable on testing.  In November 2009, it was indicated that there was no buckling or lock in place of the right knee.  In January 2010, the Veteran complaints of weekly episodes of instability and reported that instability had been present since 1995.  A July 2010 VA orthopedic clinic physician note indicated that there was a history of right knee pain and a feeling of instability status post right knee surgery in 2008. 

At the hearing in March 2012, the Veteran testified that he had instability only of the right knee and not the left knee.  He had had VA issued braces for the right due to instability and he characterized the instability as severe, since the third surgery on his knee.  


	Application 

Based on the medical and lay evidence of record, the Board finds an increased rating unwarranted for the Veteran's left knee disability.  For the Veteran's right knee disability, however, the Board finds the assignment of a separate 10 percent evaluation for instability under DC  5257 is warranted.  

With regard to the left knee, an increased (or separate) rating is unwarranted because the criteria noted under DCs 5256 to 5263 are not approximated by the evidence of record.  For an increase under DC 5256, the evidence must show ankylosis.  There is no evidence of such in the record here.  For an increase under DC 5257, there must be evidence of recurrent subluxation or lateral instability.  Neither the lay nor the medical evidence indicates either in the Veteran's left knee.  As noted above, the Veteran testified in March 2012 that he did not have instability of the left knee.  A rating under DC 5258 is unwarranted because, though the evidence clearly shows pain on motion in the left knee, the evidence indicates no locking and effusion into the joint along with the pain.  Under DC 5259, the maximum authorized rating is 10 percent for symptoms associated with removal of semilunar cartilage.  As the Veteran has already been rated as 10 percent disabled, this provision would not form the basis for an increase.  

Under DC 5260, a compensable evaluation is warranted for flexion limited to 45 degrees.  The evidence shows that the Veteran's pain-free range of motion in the left knee consistently had been shown at flexion of at least 105 degrees.  Under DC 5261, extension limited to 10 degrees warrants a rating of 10 percent.  But here, the evidence shows left knee extension as full at 0 degrees.  For an increased rating under DC 5262, the evidence must show impairment of the tibia and fibula.  The Board reviewed no evidence of tibia-fibula impairment.  And an increase is not warranted under DC 5263 as the record does not evidence genu recurvatum.  

As for the right knee, a rating in excess of 10 percent is unwarranted under most of the DCs for the same reasons noted for the left knee.  The evidence indicates no ankylosis so a compensable rating under DC 5256 is unwarranted.  There is no evidence of frequent locking and effusion, so a compensable rating under DC 5258 would be unwarranted.  Under DC 5259, only a 10 percent rating is authorized.  Under DC 5260, flexion limited to 45 degrees warrants a compensable rating.  But here, the lowest measured flexion without pain is 55 degrees.  Under DC 5261, a compensable rating is warranted for extension at 10 degrees, but the evidence here indicates pain free extension at 0 degrees.  As with the left knee, there is no evidence of tibia and fibula impairment, or of genu recurvatum, so ratings under DCs 5262 and 5263 would be unwarranted.  Nevertheless, the record indicates that there may be instability here.  

With regard to both knees, the competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  On VA examinations  in April 2008 and July 2009, the examiners noted objective evidence of pain on repetitive motion, but no additional limitation or functional loss from repetitive motion.  VA examinations in April 2010 and November 2011 show pain on motion but no additional functional loss after repetitive testing.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202  .

That brings the Board to the issue of whether a higher or separate rating would be warranted here under DC 5257, which authorizes a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate symptoms of such, and a 30 percent rating for severe symptoms.  First, there is no evidence of record of subluxation here.  The Veteran never claims it, and the medical evidence does not indicate such.  There is evidence both lay and medical evidence of instability of the right knee.  He has reported instability of the right knee during both outpatient treatment prior to April 2010 and on VA examinations in April 2010 and November 2011.  As such, there is competent evidence of instability and a separate 10 percent rating for instability of the right knee is warranted during the entire appeal period.  The law is clear that separate ratings may be assigned for limitation of motion associated with arthritis under DC 5010, and instability under DC 5257.  See VAOPGCPREC 9-98.  The Board does not find a higher separate rating warranted under DC 5257, however.  As noted above, the VA examination reports in April 2008 and October 2009 indicated that there was no objective evidence of instability and no complaints were noted.  While the Veteran complained of instability on VA examination in April 2010, there were no clinical findings showing instability.  On VA examination in November 2011, the examiner specifically found no objective evidence of anterior instability, posterior instability, or medial-lateral instability.  The VA outpatient treatment records do show complaints of instability but do not show that it was to a moderate or severe level.  While the Veteran has maintained that his right knee disorder has been productive of severe instability, the Board finds his lay statements are outweighed by the clinical findings that show complaints of instability but did not show that is to a moderate or severe degree.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology related to instability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

In sum, a higher schedular rating for a left knee disorder is unwarranted.  Prior to November 9, 2011, a higher rating for the right knee disorder is unwarranted as well. A separate 10 percent rating during the entire appeal period is assigned for instability in the right knee.  38 C.F.R. § 4.71a, DC 5257.  


Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such exceptional disability pictures that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the code for the knee disorders addressed in this decision.  But the Veteran's disorders are not productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the service-connected knee disorders at issue here are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's left knee disability is denied.  

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.  

Entitlement to a separate 10 percent rating for instability in the Veteran's right knee is granted, subject to laws and regulations governing the payment of monetary awards.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


